DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 8-19		Pending
Claims 1-7		Cancelled
Prior Art References:
Hauser		US 3,492,906
Clarke			US 6,048,150
Mitrovic		US 8,641,343 B2

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “17” has been used to designate both 2nd end of the stud and a hole (see figures 4 and 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hauser (US 3,492,906) in view of Clarke (US 6,048,150).

Regarding claim 8, Hauser discloses a liner bolt (abstract) comprising:
an elongate stud (16);
a head (12) having a first end engageable with a first end of the stud (16), except for [the head (12) including an inwardly tapered first end portion adjacent the first end thereof]; and 
a threaded portion (19) provided adjacent a second end of the stud (16) for receiving a nut (15);
wherein the first end of the head (12) includes an inwardly tapered opening (21) having an internal thread (21) and the first end of the stud (16) includes an inwardly tapered end portion (18) having an external thread (18) such that the first end of the stud (16) is engageable (fig. 1) in the opening (21) in the head (12).
Examiner notes that Hauser does not explicitly disclose the head including an inwardly tapered first end portion adjacent the first end thereof. However, Clarke teaches the head (20, fig. 24) including an inwardly tapered first end portion (fig. 24) adjacent the first end (fig. 24) thereof. Therefore, it would have been obvious to one of ordinary skill in the art to modify Hauser wherein the head including an inwardly tapered first end portion adjacent the first end thereof as taught by Clarke to provide a means “…to spreading the clamping load of a bolt…” (col. 1, lines 20-21).

Regarding claim 15, Hauser, as modified by Clarke, discloses the liner bolt in accordance with claim 8, wherein the head (20, fig. 24; Clarke) includes a first end portion (20, fig. 24; Clarke) which tapers inwardly towards the first end of the head (20, fig. 24; Clarke) and a second end portion (20, fig. 24; Clarke) having a constant transverse cross section (20, fig. 24; Clarke).

Claims 9-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hauser (US 3,492,906) and Clarke (US 6,048,150) as applied to claim 8 above, and further in view of Mitrovic (US 8,641,343 B2).

Regarding claim 9, Hauser discloses the liner bolt in accordance with claim 8, except for wherein the stud (16) includes a tool engagement at the second end thereof for engagement by a rotating tool.
	However, Mitrovic teaches wherein the stud (46) includes a tool engagement (56) at the second end (fig. 3) thereof for engagement by a rotating tool (col. 6, lines 21-25). Therefore, it would have been obvious to one of ordinary skill in the art to modify Hauser wherein the stud includes a tool engagement at the second end thereof for engagement by a rotating tool as taught by Mitrovic to provide a means “…to thread the connecting member into or out of the passageway” (col. 6, lines 21-25). 

Regarding claim 10, Hauser, as modified by Clarke, discloses the liner bolt in accordance with claim 9, wherein the head (20, fig. 24; Clarke) includes a first end portion (20, fig. 24; Clarke) which tapers inwardly towards the first end of the head (20, fig. 24; Clarke) and a second end portion (20, fig. 24; Clarke) having a constant transverse cross section (20, fig. 24; Clarke).

Regarding claim 11, Hauser, as modified by Clarke, discloses the liner bolt in accordance with claim 10, wherein the second end portion (20, fig. 24; Clarke) of the head (20, fig. 24; Clarke) is obround in transverse cross section (20, fig. 24; Clarke).

Regarding claim 12, Hauser, as modified by Clarke, discloses the liner bolt in accordance with claim 11, wherein the first end portion (20, fig. 24; Clarke) of the head (20, fig. 24; Clarke) tapers inwardly in respect of height and not width (20, fig. 24; Clarke).

Regarding claim 13, Hauser, as modified by Clarke, discloses the liner bolt in accordance with claim 12, wherein the first end portion (20, fig. 24; Clarke) is obround in transverse cross section throughout its length (20, fig. 24; Clarke) and circular in 

Regarding claim 14, Hauser discloses the liner bolt in accordance with claim 13, except for wherein the tool engagement (56; Mitrovic) comprises a square drive socket (col. 6, lines 26-27; “non-circular socket”, “multi-sided socket”) provided in the second end of the stud (46; Mitrovic).
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made wherein the tool engagement comprises a square drive socket provided in the second end of the stud, since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). (See MPEP 2144.04).

Regarding claim 16, Hauser discloses the liner bolt in accordance with claim 9, except for wherein the tool engagement (56; Mitrovic) comprises a square drive socket (col. 6, lines 26-27; “non-circular socket”, “multi-sided socket”) provided in the second end of the stud (46; Mitrovic).
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made wherein the tool engagement comprises a square drive socket provided in the second end of the stud, since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). (See MPEP 2144.04).

Regarding claim 17, Hauser discloses the liner bolt in accordance with claim 10, except for wherein the tool engagement (56; Mitrovic) comprises a square drive socket (col. 6, lines 26-27; “non-circular socket”, “multi-sided socket”) provided in the second end of the stud (46; Mitrovic).
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made wherein the tool engagement comprises a square drive socket provided in the second end of the stud, since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). (See MPEP 2144.04).

Regarding claim 18, Hauser discloses the liner bolt in accordance with claim 11, except for wherein the tool engagement (56; Mitrovic) comprises a square drive socket (col. 6, lines 26-27; “non-circular socket”, “multi-sided socket”) provided in the second end of the stud (46; Mitrovic).
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made wherein the tool engagement comprises a square drive socket provided in the second end of the stud, since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). (See MPEP 2144.04).

Regarding claim 19, Hauser discloses the liner bolt in accordance with claim 12, except for wherein the tool engagement (56; Mitrovic) comprises a square drive socket 
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made wherein the tool engagement comprises a square drive socket provided in the second end of the stud, since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). (See MPEP 2144.04).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746.  The examiner can normally be reached on M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd